Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 1 of 8

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO SUAREZ, et al.,

Plaintiffs :
Vv. : Civil Action No.

COL. ROBERT EVANCHICK,

Defendant

 

DECLARATION OF JULIO SUAREZ
I, Julio Suarez, am competent to state and declare the following based on my
personal knowledge:

1. I, Julio Suarez,

a. Ama citizen of the United States;

b. Am over the age of 21;

c. Am not under indictment;

d. Have never been convicted of a felony or misdemeanor crime of
domestic violence;

e. Have only once been convicted of a crime punishable by more than
one (1) year;

f. Am not a fugitive from justice;

g. Am not an unlawful user of, or addicted to, any controlled substance;
Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 2 of 8

h. Have not been adjudicated a mental defective or been committed to a
mental institution;
i. Have not been discharged from the Armed Forces under dishonorable
conditions;
j. Have never renounced my citizenship; and,
k. Am not the subject of a restraining order relating to an intimate
partner.
2. Tama resident and citizen of the Commonwealth of Pennsylvania.
3. Tamamember of Firearms Policy Coalition and the Second Amendment
Foundation.
4. In 1990, I was convicted of a violation of Md. Ann. Code art.27 § 36B(b)
(1990)! (“Section 36B(b)”) — carrying a handgun without a license, for
which I received one year probation, as well as 180 days imprisonment and a
$500 fine, both suspended.
5. Iwas only once otherwise charged and convicted of another misdemeanor
and never of felony offense, prior to or since that charging in 1990.
6. In 1998, I was convicted in Maryland of a state law misdemeanor for driving

under the influence of alcohol.

 

' Md. Ann. Code art.27 § 36B(b) is now codified without substantive change at
Md. Code Ann., Crim. Law § 4-203.
10.

is

12,

Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 3 of 8

I am not disqualified from exercising my Second Amendment rights, as held
by the Third Circuit in Binderup v. Att’y Gen. United States, 836 F.3d 336
(3d Cir. 2016) (en banc).

I lawfully own and possess rifles, shotguns, and handguns.

I have desired and continue to desire to exercise my right to bear arms by
carrying loaded, operable firearms on my person, in public, for lawful
purposes including self-defense.

The constitutionally protected conduct I seek to engage in while exercising
my right to bear arms exceeds the limited exceptions contained in 18 Pa.C.S.
§§ 6106 and 6107.

In November of 2017, I applied for a license to carry firearms with my
County Sheriff as required by 18 Pa.C.S. § 6109 and was denied that license
the Defendant’s Pennsylvania State Police (“PSP”).

As I was unaware of any putative disability, I subsequently filed a
Pennsylvania Instant Check System Challenge Form, to which I believe the
Defendant’s PSP responded on or about November 2017, stating that I was
denied because my 1990 conviction for “handgun on person: carry/wear” in
the State of Maryland was putatively prohibiting under 18 Pa.C.S. §
6109(e)(1)(viii), as a crime punishable by imprisonment for a term

exceeding one year.
13.

14.

Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 4 of 8

It is my present intention and desire to carry loaded and unloaded, operable

firearms, including a handgun, on my person and in motor vehicles, in public

for all lawful purposes including self-defense and in case of confrontation,

without being subjected to criminal sanction and the loss of my liberty and

rights under Defendant’s laws.

It is also my present intention and desire to be able to lawfully transport all

of my firearms within the Commonwealth, including but not limited to being

able to:

a. During an emergency proclaimed by a State or municipal
governmental executive:

i. Purchase a firearm from a Federal Firearm Licensee and
transport that unloaded firearm, while on the public streets and
public property, to:

A. My home or other place of abode;

B. To another Federal Firearm Licensee;

C. A range or other location providing for target shooting;
D. A place of business;

E. A friend’s house; and,

F. A place where I desire to hunt;
Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 5 of 8

ii. With an unloaded firearm, travel on the public streets and

public property from any of the locations specified in { 14, a.,
i., supra, to:

A. A range or other location providing for target shooting;

B. A Federal Firearm Licensee;

C. A place of business;

D. A place of abode;

E. A friend’s house; and,

F. A place where I desire to hunt;

iii. | With an unloaded firearm, while traveling on the public streets
and public property, stop for a bathroom breaks, food, coffee, or
to pick up or drop off a friend, when going to or from any of the
locations specified in Jf 14, a., i. and ii, supra;

b. In the absence of an emergency proclaimed by a State or municipal
governmental executive, with an unloaded firearm, stop for bathroom
breaks, food, non-alcoholic drinks and coffee, or to pick up or drop
off a friend, when going to or from:

i. arange;
il. target shooting;

iii. a place of purchase to my home or place of business;
Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 6 of 8

iv. aplace of repair, sale or appraisal;
v. aplace of abode or business to another; and,
vi. a place where I desire to hunt.

c. In the absence of an emergency proclaimed by a State or municipal
governmental executive, with an unloaded firearm, travel throughout
the Commonwealth to and from lawful places, where I may otherwise
lawfully possess and carry a firearm, including, but not limited to:

vii. friends’ houses;
Vili. businesses; and,
ix. from a successful hunt to a business that processes/butchers the
successfully taken game.

d. Regardless of whether during or in the absence of an emergency
proclaimed by a State or municipal governmental executive, travel in
a mode of transportation and carry on the public streets and public
property throughout the Commonwealth a loaded, operable firearm on
my person for self-defense, defense of my family and others, and in
case of confrontation in public requiring defensive action.

15. However, as a result of Defendant’s active enforcement of Section 6109(b),
he is preventing me from obtaining a license to carry firearms, and therefore

subjecting me to the carry and transportation restrictions specified in 18
16.

17.

18.

Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 7 of 8

Pa.C.S. §§ 6106 and 6107, which Defendant is also actively enforcing and
which criminalizes my desired conduct to lawfully carry or otherwise
transport firearms to and from the aforementioned locations and for the
aforementioned activities, including for self-defense and in case of
confrontation in public requiring defensive action.

As a result of Defendant’s current enforcement of 18 Pa.C.S. §§ 6106 and
6107, if I carry or otherwise transport a loaded or unloaded firearm on my
person and in motor vehicles, in public, for lawful purposes including self-
defense, I will be subject to arrest, prosecution, imprisonment, loss of
liberty, and loss of my Second Amendment rights.

I am a responsible, law-abiding, peaceable citizen with no history of violent
behavior, mental health disqualification, or other conduct that would suggest
I pose any threat or danger to myself or others.

I have to this time abstained from carrying or otherwise transporting a
loaded and unloaded firearm on my person and in motor vehicles, in public,
for lawful purposes including self-defense, based on my reasonable fear of
arrest, prosecution, incarceration, and/or fine under the Commonwealth’s

laws as they are actively being enforced by Defendant.
Case 1:21-cv-00710-CCC Document 3 Filed 04/16/21 Page 8 of 8

19. I intend to carry or otherwise transport a loaded and unloaded firearm on my
person and in motor vehicles, in public, for lawful purposes including self-
defense, as all law-abiding adult citizens are constitutionally entitled to.

20. Unless and until an injunction issues preventing the enforcement of the
Commonwealth’s criminal laws preventing me from carrying and otherwise
transporting firearms in public, and/or preventing the enforcement of 18
Pa.C.S. § 6109(b) and Defendant’s policies and enforcement practices
denying me a license to carry under § 6109, I face arrest, prosecution,
incarceration, fine, loss of liberty, and loss of my Second Amendment rights
for violating the Commonwealth’s criminal laws preventing me from

carrying and otherwise transporting firearms in public.

I declare under penalty of perjury that the foregoing is true and accurate to the best

of my information, knowledge and belief.

Date: March ¥ , 2021 ie
J ulid Sydrez Co ae

 
